Case 19-10209-BLS Doc 368 Filed 07/11/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

— x
In re: Chapter 11
NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)
Debtor. ! Related to Docket No. 311
x

ORDER AUTHORIZING DEBTOR
TO ENTER INTO PLAN SUPPORT AGREEMENT

Upon the motion (the “Motion”)’ of the debtor and debtor-in-possession (the
“Debtor’”) in the above-captioned chapter 11 case for entry of an order, pursuant to sections
105(a) and 363 of the Bankruptcy Code and Bankruptcy Rule 6004, authorizing the Debtor to
enter into that certain Plan Support Agreement (the “PSA”), dated as of June 12, 2019, by and
among the Debtor, the Committee, the Prepetition Secured Lender, the Members, 42 North,
ABDC, Biopharma, CH 105, CH 110, McKesson, Mirada, Novos, Sonexus and Teneo, a copy of
which is attached hereto as Exhibit 1; and the Court finding that: (a) the Court has jurisdiction
over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (b) this matter is a core proceeding
within the meaning of 28 U.S.C. § 157(b)(2) and (c) due and sufficient notice of the Motion has
been given under the particular circumstances and no other or further notice need be provided;
and after due deliberation thereon and good and sufficient cause appearing therefor; and the

Court having concluded that the PSA is the result of good faith, arm’s-length negotiations and

 

The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.

Capitalized terms not defined herein shall have the meanings ascribed to such terms in the Motion.

58448/0001-17553487v2
Case 19-10209-BLS Doc 368 Filed 07/11/19 Page 2 of 2

that the Debtor’s entry into the PSA would be an exercise of due care and sound business
judgment, it is hereby

ORDERED, ADJUDGED AND DECREED that:

1. The Motion is GRANTED to the extent set forth herein.

2. The Debtor is authorized to enter into the PSA, substantially in the form
attached hereto as Exhibit 1.

3. The Debtor is authorized to proceed with consummation of the PSA, and
to take all other actions contemplated by the PSA.

4. The Debtor is authorized to take all actions necessary to effectuate the
relief granted in this Order.

5. The entry of this Order shall not affect the rights of parties in interest,
other than the signatories to the PSA, to file objections to the Plan, the related disclosure
statement or any aspect of the Plan confirmation process.

6. Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms
and conditions of this Order shall be effective and enforceable immediately upon its entry.

7. The Court shall retain jurisdiction to hear and determine all matters arising
from or related to the interpretation, implementation or enforcement of this Order

Dated: July! , 2019
Wilmington, Delaware

 

The Honorable Rrepdan L, Shanhon
United States Bankruptcy Ju

58448/0001-17553487v2
